Citation Nr: 1432339	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-48 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 2006, for the award of service connection for a low back disability.

2.  Entitlement to initial disability ratings in excess of 10 percent prior to May 21, 2011, and in excess of 20 percent as of May 21, 2011, for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran and two friends


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for a low back disability and assigned a 10 percent rating as of the August 16, 2006 date of claim.  In an October 2012 rating decision, the RO in Reno, Nevada, assigned disability ratings of 10 percent each for right and left lower extremity radiculopathy as of the August 16, 2006 date of claim, and increased the low back disability rating from 10 to 20 percent, effective as of the May 21, 2011 date of his VA examination.

In November 2013, following a May 2013 Board remand for scheduling, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of 1) entitlement to initial disability ratings in excess of 10 percent prior to May 21, 2011, and in excess of 20 percent as of May 21, 2011, for a low back disability; and 2) entitlement to a TDIU due to service connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1966 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder; the Veteran denies receipt of the December 1966 notification letter and accompanying rating decision.

2.  In an April 2004 rating decision, the RO again denied the Veteran's claim of service connection for a low back disorder; in May 2004, he was provided notice of the April 2004 rating decision but did not appeal this determination.

3.  The Veteran's application to reopen his claim of entitlement to service connection for a low back disorder was received by VA on August 16, 2006.

4.  In a rating decision dated in April 2010, the RO granted service connection for a low back disability, effective August 16, 2006, the date of receipt of the application to reopen the service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 2006, for a grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a September 2013 supplemental statement of the case.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

In May 2013, the Board remanded the claim for the scheduling of a hearing, which was conducted via videoconference in November 2013.  Therefore, there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned Veterans Law Judge in November 2013.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Effective Date

The Veteran contends at his November 2013 videoconference hearing and in November and December 2013 statements that when the RO denied his initial claim for service connection for a low back disorder in a December 1966 notification letter and accompanying November 1966 rating decision, it mailed those documents to an incorrect address.  He further contends that this administrative error was a violation of his due process rights, and that the remedy is to find that the case was never properly adjudicated.  See transcript, pp. 10-12, 14.

The record reflects that, following the December 1966 denial, the Veteran filed a new claim for service connection for a low back disorder in October 2003, and the RO denied the claim in April 2004 because no new and material evidence had been submitted to warrant reopening.  The record reflects that the Veteran neither timely filed a notice of disagreement, nor submitted new and material evidence within one year of the May 5, 2004 date of the notification letter that accompanied the April 2004 rating decision.  After the April 2004 denial became final, the Veteran filed another claim to reopen the issue of entitlement to service connection for a low back disorder in August 2006.  The Board reopened the claim in a January 2010 decision based on the Veteran's July 2009 testimony and an August 2009 doctor's letter, and the RO granted service connection in a rating decision dated April 2010.

The facts of this case mirror those before the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Williams v. Peake, 521 F.3d 1348 (Fed. Cir.  2008).  In Williams, the Veteran was not notified that his initial claim had been disallowed.  He then filed a second claim, which the RO denied, and which he did not timely appeal.  Many years later, the Veteran filed a third claim for service connection, which VA granted.  After the grant, the Veteran appealed the issue of entitlement to an earlier effective date, and asserted that because he had never been notified of the original denial, that claim remained open and unadjudicated, and the effective date for his disability rating should relate back to the date on which he filed his original claim.  The Federal Circuit in Williams squarely disagreed with the Veteran's interpretation:

[T]he pending status of a claim is extinguished when a later claim for the same disability is finally adjudicated.  When notice is given of the final adjudication of the later claim, the veteran's right to appeal the disallowance exists....

[A] subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail.  The notice given that the later claim has been disallowed informs the veteran that his claim for service connection has failed.  This notice affords the veteran the opportunity for appeal.

Williams at 1351.

Applied to the facts of this case, the RO's May 5, 2004 notification letter as to its April 2004 denial of the Veteran's October 2003 claim for service connection for a low back disorder offered the Veteran the opportunity to appeal the disallowance.  The Veteran did not timely avail himself of that opportunity.  As such, the error in mailing the December 1966 notification letter and accompanying November 1966 rating decision cannot support the assignment of an effective date prior to the August 16, 2006 date of the claim for service connection.  See 38 C.F.R. § 3.160; see also Williams v. Peake, 521 F.3d 1348, 51 (Fed. Cir.  2008).

The Board has likewise considered whether any service department records were not associated with the claims file at the time of the last prior final denial, or at the time that the effective date was assigned.  A thorough review of the claims file, including the prior rating decisions, makes clear that the Veteran's service records were in the claims file since the original November 1966 rating decision.  Therefore, no earlier effective date is warranted based on the date of association of the Veteran's service records.  See 38 C.F.R. § 3.156(c); see also Stowers v. Shinseki, No. 12-2823 (May 16, 2014); Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011); McGee v. Peake, 511 F.3d 1352, 1356-58 (Fed. Cir. 2008).

Absent any applicable exceptions, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which was received by VA on August 16, 2006.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for a low back disability.


ORDER

Entitlement to an effective date prior to August 16, 2006 for service connection for a low back disability is denied.


REMAND

The Veteran testified in November 2013 that his low back disability has worsened since the most recent VA examination, dated May 2011.  See transcript, pp. 7-8.  The Veteran also testified that he is unable to work due to his back disability.  See Id., p. 2; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the evidence indicates that his back disability has increased in severity since the last examination, and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Remand is also required in order to determine whether the Veteran's documented genitourinary symptoms are neurological manifestations of his service-connected back disability, and, if so, whether they have been present throughout the appellate period.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his hypertension and acquired psychiatric disorders (including his claimed PTSD), and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Medical Center in Evansville, Indiana, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back disability that are not already of record, including those from the VA Medical Center in Las Vegas, Nevada.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his back disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination-by a physician, if possible-to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran's bowel or bladder problems identified by the May 2011 VA examiner are related to his low back disability, and, if so, whether they have been extant since on or before the Veteran's August 16, 2006 date of claim.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


